      Case: 1:19-cv-00145-DAP Doc #: 77-7 Filed: 02/26/19 1 of 2. PageID #: 1938
 1099 NEW YORK AVENUE, NW, SUITE 900, WASHINGTON DC 20001-4412
                                                                             JENNER 5. BLOCK UP




                                                                             Thomas Perrelli
 January 24, 2019                                                            Tel +1 202 639 6004
                                                                             TPerrelli@jenner.com
Randall Barton                                             John T. Altorelli
Dream Center Education Holdings, LLC                       Aequum Law
1255 South Spectrum Blvd.                                  555 Madison Ave., 5‘'’ Floor
Chandler, AZ 85286                                         New York, NY 10022

Robert T. Glickman
McCarthy, Lebit, Crystal & Liffman Co., LPA
101 West Prospect Ave.
1800 Midland Building
Cleveland, OH 44115

Re:       Digital Media Solutions, LLCv. South University of Ohio, TZC, No. l:19-cv-145 (N.D.
          Ohio filed Jan. 18, 2019)

Dear Mr. Barton, Mr. Glickman, and Mr. Altorelli:

       As you know, I am the Settlement Administrator appointed pursuant to the Consent
Judgment filed in the case of Commonwealth ofKentucky v. Education Management
Corporation et al. Case No. 15-CI-1202 (Franklin, KY Circuit Court entered Nov. 16, 2016),
and other courts (collectively, the “Consent Judgment”), to oversee the implementation of the
requirements of a settlement involving the Attorneys General of 39 states and the District of
Columbia. The obligations of that Consent Judgment were transferred from the original
defendant. Education Management Corporation (“EDMC”) to Dream Center Education
Holdings, LLC (“Dream Center”), and now, it appears, to a new entity.

        Over the past several weeks, my office has discussed with each of you or your staff the
importance of ensuring that a receiver appointed to take possession and control of the assets of
Dream Center Education Holdings, LLC (“Dream Center”) have the clear authority to take all
actions necessary to ensure compliance with the Consent Judgment. In particular, we
emphasized that the receiver must have the clear authority to implement any corrective action
plan required by the Settlement Administrator in order to ensure compliance with Consent
Judgment.

       We received your assurance that you understood the importance of compliance with the
Consent Judgment, and provided language to include in the papers that would be filed in
connection with the receivership. Yet neither the Court’s order appointing a receiver in the



CHICAGO   LONDON   LOS ANGELES    NEW YORK WASHINGTON, DC                   WWW.JENNER.COM
      Case: 1:19-cv-00145-DAP Doc #: 77-7 Filed: 02/26/19 2 of 2. PageID #: 1939
January 24, 2019
Page 2




above-captioned litigation on January 19, 2019, nor the papers filed on behalf of Dream Center
or any other party, referred to the Consent Judgment or Dream Center’s obligations thereunder.

        I would appreciate receiving, by February 1, written assurance from the receiver, Mark
Dottore, that he has the authority and intends to ensure compliance with the Consent Judgment,
and in particular with any corrective action plan required thereunder. Receiving this assurance
directly from Mr. Dottore seems preferable to the alternative of a public filing with Judge
Polster, recounting the history of the Consent Judgment, the recent letter of the Attorneys
General extending the term of the Settlement Administrator and the reasons for that extension,
and our understanding that this issue would be expressly and specifically addressed in the papers
filed with the Court.

                                                    Very truly yours.



                                                    Thomas J. Perrelli


cc:     Attorney General Tom Miller
        Kate Dillon Hogan
